Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 06/16/2022 has been entered and made of record. 

Claims 3 and 9 are canceled.
Claims 1, 2, 4-8, and 10 are pending.


REASON FOR ALLOWANCE




The claimed invention is a method/system for providing display redundancy on a machine configured to operate at a worksite with a distinct combination of limitations (emphasis added):  “the machine including at least a first display and a second display associated therewith, the method comprising: detecting, by a controller, failure of the first display, wherein the first display is configured to perform a first set of functionalities associated with one or more operations of the machine and the second display is configured to perform a second set of functionalities, different from the first set of functionalities, associated with the one or more operations of the machine; and executing, by the controller, at least a subset of the first set of functionalities, on the second display along with at least a subset of the second set of functionalities, when the failure of the first display is detected, wherein each of the first and the second set of functionalities includes a subset of high priority functionalities and a subset of low priority functionalities and wherein a subset of high priority functionalities of the first set of functionalities are executed, by the controller, on the second display, when the failure of the first display is detected.”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 2, 4-8, and 10 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488